Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page1 1ofof7 7




                                 EXHIBIT C
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page2 2ofof7 7




 DISTRICT COURT, WELD COUNTY, COLORADO                        DATE FILED: April 21, 2020 12:52 PM
 901 Ninth Avenue                                             FILING ID: 16277D5EF5AF8
                                                              CASE NUMBER: 2020CV30246
 Greeley, Colorado 80631
 Phone: (970) 475-2540

 Plaintiff: GREAT WESTERN DAIRY, LLC, a Colorado
 limited liability company,

 v.

 Defendant: MWI VETERINARY SUPPLY CO., an
 Idaho corporation.                                                ▲ COURT USE ONLY ▲
 Attorneys for Defendant:
 David G. Mayhan, #15146                                        Case No. 2020CV30246
 Sarah Smyth O’Brien, #34172
 BUTLER SNOW LLP                                                Division: 4
 1801 California Street, Suite 5100
 Denver, Colorado 80202
 Telephone: (720) 330-2300
 Facsimile: (720) 330-2301
 E-mail: David.Mayhan@butlersnow.com;
 Sarah.OBrien@butlersnow.com

                DEFENDANT MWI VETERINARY SUPPLY CO. ANSWER


       Defendant MWI Veterinary Supply Co. (“MWI”), by and through counsel, hereby submits
its Answer to Plaintiff Great Western Dairy, LLC’s Complaint as follows:

                                        INTRODUCTION

       1.      Defendant MWI admits that it and its predecessor in interest, Micro Beef
Technologies, supplied a system to dispense nutrients to Plaintiff’s dairy cattle herd. However,
Defendant denies allegations that its system did not work and denies all other allegations
including allegations that there was any harm caused to Plaintiff’s dairy herd.

                          PARTIES, JURISDICTION, AND VENUE

        2.      Defendant admits that Plaintiff Great Western Dairy, LLC, is a Colorado LLC
with its principal place of business in Ault, Colorado. Further, upon information and belief, all of
Plaintiff-LLC’s members are residents and citizens of Weld County, Colorado at all times
pertinent to the parties’ business dealings. Defendant is without facts sufficient to form a belief
about the remainder of the allegations in this paragraph and therefore denies them at this time.
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page3 3ofof7 7




       3.      Defendant MWI admits it is an Idaho corporation authorized to conduct business
in the State of Colorado, and Defendant has maintained its principal place of business and
corporate headquarters at 3041 W. Pasadena Drive, Boise, ID 83705. MWI also admits it is the
successor-in-interest to a company formerly known as Micro Beef Technologies, Ltd.

        4.      Defendant concedes that jurisdiction and venue are proper in this Court as it
pertains to Plaintiff’s initial filing. Defendant reserves the right to seek and obtain removal to the
United States District Court for the District of Colorado based on diversity jurisdiction.

                                  GENERAL ALLEGATIONS

        5.     Defendant MWI admits it is common for modern dairy farming to utilize
nutritional supplements to optimize milk production.

        6.      MWI admits that through its predecessor, it came to an agreement with Plaintiff
for the purchase and maintenance of a nutritional dispensing system, the details of which are
more fully set forth in terms memorializing the parties’ agreement. MWI denies that the proposal
terms became a part of the parties’ ultimate agreement.

        7.      MWI states that the precise terms and conditions of the parties’ agreement are
more fully and completely set forth in the various documents and course of dealing that constitute
the parties’ agreement. MWI objects to any characterization of select terms that do not reflect the
complete agreement or that may be taken out of context or selectively quoted. Further, MWI
denies that the proposal terms became a part of the parties’ ultimate agreement.

       8.      MWI admits that Casey DeHaan, on behalf of Plaintiff, accepted a proposal on or
about June 15, 2014. However, MWI denies that the proposal terms became a part of the parties’
ultimate agreement.

      9.       MWI admits the parties entered into an agreement, the terms of which are more
completely set forth in the documents relevant to that agreement.

       10.     MWI states that the precise terms and conditions of the parties’ order agreement
are more fully and completely set forth in the various documents that comprise the parties’ order
agreement. MWI objects to any characterization of select terms that do not reflect the complete
agreement or that may be taken out of context when selectively quoted in Plaintiff’s complaint.

        11.     MWI admits that the parties’ initial agreement was entered into with Micro Beef
Technologies which is a predecessor in interest to defendant MWI. Further, Defendant MWI
denies that the proposal terms became a part of the parties’ ultimate agreement.

                                      Use of the MWI System

        12.     MWI admits the parties were both engaged in the performance, service, and
monitoring of the system that provided nutrients to Plaintiff’s dairy cattle herd. Defendant denies
all other allegations in this paragraph.


                                                  2
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page4 4ofof7 7




        13.     MWI admits the parties were both engaged in the performance, service, and
monitoring of the system that provided nutrients to Plaintiff’s dairy cattle herd. Defendant denies
all other allegations in this paragraph.

        14.     MWI admits the parties were both engaged in the performance, service, and
monitoring of the system that provided nutrients to Plaintiff’s dairy cattle herd. Defendant denies
all other allegations in this paragraph.

        15.     MWI admits the parties were both engaged in the performance, service, and
monitoring of the system that provided nutrients to Plaintiff’s dairy cattle herd. Defendant denies
all other allegations in this paragraph.

        16.     MWI admits the parties were both engaged in the performance, service, and
monitoring of the system that provided nutrients to Plaintiff’s dairy cattle herd. Defendant denies
all other allegations in this paragraph.

                                        Service Problems

       17.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

       18.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

       19.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

                       Vitamin D Overdosing of Great Western’s Herd

       20.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

       21.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

       22.    Defendant admits representatives of Plaintiff and Defendant had numerous
contacts during the term of their agreement. Defendant denies all other allegations in this
paragraph.

       23.      Defendant admits that during the course of its relationship with Plaintiff, it
refunded money to Plaintiff in connection with providing its equipment and services. Defendant
denies all other allegations in this paragraph.

                                                 3
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page5 5ofof7 7




          24.    Defendant denies the allegations in paragraph 24 of the complaint.

      25.      MWI admits it received a letter from Plaintiff on or about February 27, 2020 that
mentions this claim. Defendant denies all other allegations in this paragraph.

                                   FIRST CLAIM FOR RELIEF
                                          (Negligence)

          26.    MWI incorporates its prior responses to the above paragraphs as if fully set forth
herein.

          27.    MWI denies the allegations in paragraph 27 of the Complaint.

          28.    MWI denies the allegations in paragraph 28 of the Complaint.

          29.    MWI denies the allegations in paragraph 29 of the Complaint.

          30.    MWI denies the allegations in paragraph 30 of the Complaint.

          31.    MWI denies the allegations in paragraph 31 of the Complaint.

                                  SECOND CLAIM FOR RELIEF
                                      (Breach of Contract)

          32.    MWI incorporates its prior responses to the above paragraphs as if fully set forth
herein.

        33.      MWI admits it entered into an agreement with Plaintiff, the full terms and
conditions of which are not reflected or recited here. MWI denies all other allegations in
paragraph 33 of the Complaint. MWI also specifically denies that the proposal terms became a
part of the parties’ ultimate agreement.

          34.    MWI denies the allegations in paragraph 34 of the Complaint.

          35.    MWI denies the allegations in paragraph 35 of the Complaint.

          36.    MWI denies the allegations in paragraph 36 of the Complaint.

                                      PRAYER FOR RELIEF

          MWI denies all allegations in Plaintiff’s Prayer for Relief.

          37.    MWI denies all other allegations not specifically admitted herein.




                                                   4
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page6 6ofof7 7




                                      OTHER DEFENSES

       38.     Plaintiff’s complaint fails to state a claim for which relief may be granted.

       39.     Plaintiff’s claims may be barred or limited by all applicable statutes of limitation.

       40.     Plaintiff’s claims may be barred by laches, waiver and/or estoppel.

       41.     Plaintiff’s claims may be barred by the doctrine of accord and satisfaction.

       42.     Plaintiff’s claims may be barred by acceptance of the services provided.

       43.     Plaintiff’s claims may be barred by the terms and conditions of the parties’
agreement, including but not limited to the Plaintiff’s failure to perform all required conditions
or conditions precedent.

      44.      Plaintiff’s claims are barred or limited by its failure to mitigate any alleged
damages.

        45.    Plaintiff’s claims are barred or limited by Plaintiff’s own comparative negligence
or fault.

       46.     Defendant reserves the right to assert other defenses upon investigation and
discovery.

                                        JURY DEMAND

       Defendant demands a jury trial on all claims.

       Dated this 21st day of April, 2020.

                                              Respectfully submitted,
                                              BUTLER SNOW LLP

                                              s/ David G. Mayhan
                                              David G. Mayhan #15146
                                              Sarah Smyth O’Brien #34172
                                              Attorneys for Defendant
                                              [Original signature on file at the offices of Butler Snow LLP]




                                                  5
Case
 Case1:20-cv-01142-PAB
       1:20-cv-01142 Document
                        Document
                              1-3 5 Filed
                                      Filed04/23/20
                                            04/23/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page7 7ofof7 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2020 a true and correct copy of the foregoing was
electronically filed with the Court and served on all counsel of record via the Colorado Courts E-
Filing System.


                                             s/ Gloria Anzar
                                             Gloria Anzar
                                             [Original signature on file at the offices of Butler Snow LLP]




                                                 6
